—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered October 29, 1997, convicting him of murder in the second degree (two counts), robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The admission into evidence of a photograph of the victim did not constitute error. The photograph was relevant to prove several material issues and was not admitted for the sole *233purpose of arousing the emotions of the jury or prejudicing the defendant (see, People v Wood, 79 NY2d 958).
Further, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 86).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. O’Brien, J. P., Sullivan, Altman and Krausman, JJ., concur.